Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.
                                               Status of the Application
2.  Claims 1-21 are pending under examination. Claims 22-26 were previously withdrawn from further consideration as being drawn to nonelected group. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3. The rejection of claims 1-21 under 35 USC 103 as being obvious over Fu et al. in view of Dunne et al. has been withdrawn in view of the amendment.
Nonstatutory Double Patenting
4.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
A. Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US patent No. 10,676,779 (hereafter ‘779) in view of Dunne et al. (WO 2017/087873). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-29 of the patent ‘779, specifically the method steps comprising; contacting copies of a nucleic acid target with a plurality of oligonucleotide barcodes, each oligonucleotide barcode comprising a molecular label and a target binding region, extending the plurality of oligonucleotide barcodes hybridized to the copies of nucleic acid target to generate a plurality of barcoded nucleic acid molecules are within the scope of the claims 1-29 of the patent ‘779 and are coextensive in scope. However the claims in the patent ‘779 did not specifically teach reverse transcriptase and template switch oligonucleotide. 
Dunne et al. teach a method for barcoding and detection of target nucleic acid wherein the method comprises reverse transcribing a nucleic acid with and a reverse transcriptase in the presence of a template switch oligonucleotide (TSO) comprising target binding sequence at 5’ tail region and a poly-G region at 3’ end, wherein TSO binds to the target binding sequence and acts as immune template switching and a template switching primer (page 8, line 27-31,page 30, line 7-20, page 38, line 11-30 (Fig. 4), page 33, line 19-29, page 35, 15-22 (indicating second primer as a TSO comprising target binding region and poly G sequence).
     It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method of the claims in the patent ‘779 with the reverse transcriptase and template switch oligonucleotide to improve the method for labelling and quantitating the target nucleic acids. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the specificity of the method because Dunne et al. explicitly taught use of template switch oligonucleotide having target binding region in reverse transcription, acts as template switching and also as a template switching primer to allow further extension of the target nucleic acid (page 33, line 19-29, page 38, line 11-30) and such a modification is considered obvious over the cited prior art. Thus the instant claims are obvious over the claims in the patent 779.
B.  Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 16-17, 20, 34, 38-39, 44, 50 and 62 of co pending Application No. 16/400,886 (US 20190338278) in view of  Dunne et al. (WO 2017/087873).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-4, 6-11, 16-17, 20, 34, 38-39, 44, 50 and 62 in the co-pending application, specifically the method steps comprising; contacting copies of a nucleic acid target with a plurality of oligonucleotide barcodes, each oligonucleotide barcode comprising a molecular label and a target binding region, reverse transcribing, extending the plurality of oligonucleotide barcodes hybridized to the copies of nucleic acid target to generate a plurality of barcoded nucleic acid molecules are within the scope of the claims in the co-pending application, specifically claim 1 in combination with claim 17 in the co-pending application. The dependent claims are within the scope of the claims 2-4, 6-11, 16-17, 20, 34, 38-39, 44, 50 and 62 in co-pending application and are coextensive in scope. However the claims in the co-pending application did not specifically teach reverse transcriptase and template switch oligonucleotide. 
      Dunne et al. teach a method for barcoding and detection of target nucleic acid wherein the method comprises reverse transcribing a nucleic acid with and a reverse transcriptase in the presence of a template switch oligonucleotide (TSO) comprising target binding sequence at 5’ tail region and a poly-G region at 3’ end, wherein TSO binds to the target binding sequence and acts as immune template switching and a template switching primer (page 8, line 27-31,page 30, line 7-20, page 38, line 11-30 (Fig. 4), page 33, line 19-29, page 35, 15-22 (indicating second primer as a TSO comprising target binding region and poly G sequence).
       It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method of the claims in the co-pending application with the reverse transcriptase and template switch oligonucleotide to improve the method for labelling and quantitating the target nucleic acids. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the specificity of the method because Dunne et al. explicitly taught use of template switch oligonucleotide having target binding region in reverse transcription, acts as template switching and also as a template switching primer to allow further extension of the target nucleic acid (page 33, line 19-29, page 38, line 11-30) and such a modification is considered obvious over the cited prior art. This is a provisional nonstatutory double patenting rejection.
C. Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US patent No. 10,640,763 (hereafter ‘673) in view of Dunne et al. (WO 2017/087873). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-21 of the patent ‘673, specifically the method steps comprising; contacting copies of a nucleic acid target with a plurality of oligonucleotide barcodes, each oligonucleotide barcode comprising a molecular label and a target binding region, extending the plurality of oligonucleotide barcodes hybridized to the copies of nucleic acid target to generate a plurality of barcoded nucleic acid molecules, hybridizing the complement of the target-binding region of each barcode nucleic acid with an oligonucleotide barcode of the plurality of oligonucleotide barcodes, extending 3’ends of the plurality of barcoded nucleic acids molecules, amplifying and determining the copy number of the nucleic acid target in the sample are within the scope of the claims 1-21 of the patent ‘673 and are coextensive in scope The instant claims recite plurality of oligonucleotide barcodes and the claims in the patent disclose barcode oligonucleotide to generate multiple amplicons with multiple barcode oligonucleotides, which is considered as an obvious over the claims in the patent ‘673. However the claims in the patent ‘673 did not specifically teach reverse transcriptase and template switch oligonucleotide. 
    Dunne et al. teach a method for barcoding and detection of target nucleic acid wherein the method comprises reverse transcribing a nucleic acid with and a reverse transcriptase in the presence of a template switch oligonucleotide (TSO) comprising target binding sequence at 5’ tail region and a poly-G region at 3’ end, wherein TSO binds to the target binding sequence and acts as immune template switching and a template switching primer (page 8, line 27-31,page 30, line 7-20, page 38, line 11-30 (Fig. 4), page 33, line 19-29, page 35, 15-22 (indicating second primer as a TSO comprising target binding region and poly G sequence).
It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method of the claims in the patent ‘673 with the reverse transcriptase and template switch oligonucleotide to improve the method for labelling and quantitating the target nucleic acids. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the specificity of the method because Dunne et al. explicitly taught use of template switch oligonucleotide having target binding region in reverse transcription, acts as template switching and also as a template switching primer to allow further extension of the target nucleic acid (page 33, line 19-29, page 38, line 11-30) and such a modification is considered obvious over the cited prior art. Thus the instant claims are obvious over the claims in the patent 673. 
      D.  Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of co pending Application No. 17/091, 639 (US 20210139970). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-29 in the co-pending application, specifically the method steps comprising; contacting copies of a nucleic acid target with a plurality of oligonucleotide barcodes, each oligonucleotide barcode comprising a molecular label and a target binding region, reverse transcriptase, template switch oligonucleotide comprising target-binding region, extending the plurality of oligonucleotide barcodes hybridized to the copies of nucleic acid target to generate a plurality of barcoded nucleic acid molecules are within the scope of the claims in the co-pending application, specifically claim 1 in combination with claim 6 in the co-pending application. The instant claims are anticipated or obvious over the claims in the co-pending application because the claims 1 and 6 of the co-pending application disclose the claimed method in claim 1 and the dependent claims further are considered obvious over the claims in the co-pending application and are coextensive in scope. This is a provisional nonstatutory double patenting rejection.
                                            Conclusion
Claims 1-21 are free of prior art. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637